Putnam, J. (dissenting):
The words of Judge Gray in Matter of Bronson (150 N. Y. 1), that no resort is to be had to the Statutory Construction Law (now General Construction Law) where the language of the statute under consideration is clear and unambiguous, I think control us. The precise terms of this local option provision of the Liquor Tax Law have been unchanged since they *55were introduced in the Liquor Tax Law by the enactment of section 16 of chapter 29 of the General Laws by chapter 112 of the Laws of 1896. As this court intimated in Matter of Travis (184 App. Div. 505) the practical construction of such a statute is entitled to great weight. As far as I am aware, the attempt to prove signatures to such a petition to bring into operation a vote for local option has not heretofore been authorized by the mere affidavit or acknowledgment from a witness. The elector himself has been the person who personally acknowledges the request or petition. To authorize such acknowledgment by any one except the elector would seem beyond the words and intent of the Legislature. Hence I vote to affirm the order.
Jenks, P. J., concurred.
Order reversed, without costs, and motion denied, without costs.